    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 1 of 27



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MICHAEL JOYNER,

                                  Plaintiff,
      vs.                                                5:20-CV-60
                                                         (MAD/TWD)
COUNTY OF CAYUGA; CAYUGA COUNTY
SHERIFF'S DEPARTMENT; CITY OF AUBURN;
SHAWN I. BUTLER, Chief of Auburn Police
Department, as an Individual and in his official
capacity; CAYUGA COUNTY DISTRICT
ATTORNEY'S OFFICE; JON E. BUDELMANN,
as an Individual and in his capacity as District
Attorney for Cayuga County; and ANTHONY
SPINELLI, as an Individual and in his capacity as
an Auburn City Police Officer,

                              Defendants.
____________________________________________

APPEARANCES:                                   OF COUNSEL:

OFFICE OF JARROD W. SMITH                      JARROD W. SMITH, ESQ.
11 South Main Street
P.O. Box 173
Jordan, New York 13080
Attorneys for Plaintiff

OFFICE OF JEFFREY R. PARRY                     JEFFREY R. PARRY, ESQ.
7030 East Genesee Street
Fayetteville, New York 13066
Attorneys for Plaintiff

OFFICE OF FRANK W. MILLER                      FRANK W. MILLER, ESQ.
6575 Kirkville Road                            GIANCARLO FACCIPONTE, ESQ.
East Syracuse, New York 13057
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                      MEMORANDUM-DECISION AND ORDER

                                  I. INTRODUCTION
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 2 of 27



         On or about February 18, 2020, Plaintiff filed a complaint against Defendants City of

Auburn, Shawn L. Butler, County of Cayuga, Cayuga County District Attorney's Office, Jon E.

Budelmann, and Anthony Spinelli, asserting eight claims pursuant to 42 U.S.C. §§ 1983 and

1988, and state law. See Dkt. No. 5. Specifically, Plaintiff's complaint alleges the following

causes of action: (1) false arrest under the Fourth and Fourteenth Amendments; (2) malicious

prosecution under the Fourth and Fourteenth Amendments; (3) negligent failure to train or

supervise; (4) state law false arrest; (5) state law false imprisonment; (6) intentional and negligent

infliction of emotional distress under New York State law; (7) negligence; and (8) deliberate

indifference to medical care under the Eighth Amendment. See Dkt. No. 5 at ¶¶ 40-114.

Currently before the Court is Defendants' motion to dismiss the complaint in its entirety. See Dkt.

No. 9.

                                        II. BACKGROUND

         According to the complaint, on August 10, 2018, Plaintiff was the passenger in a vehicle

that was driven by 140 Wall Street, allegedly in violation of an order of protection for Linda

Fitzsimmons and Lee Joyner, who both reside at that address. See Dkt. No. 5 at ¶¶ 24-25.

Plaintiff resides at 145 Wall Street, several houses down from 140 Wall Street, on the opposite

side of the street. See id. at ¶ 25. Plaintiff was not the driver of the vehicle and had no control

over how the driver was delivering him to his home. See id.

         On August 13, 2018, Plaintiff was arraigned on two felony complaints charging him with

two counts of Criminal Contempt in the First Degree based on the alleged violation of the order of

protection. See id. at ¶ 22. At the conclusion of his arraignment, Plaintiff was remanded to the

Cayuga County Jail. See id. Plaintiff claims that "Defendant police officer lacked the requisite

requirement of having probable cause to arrest the Plaintiff; and did falsely arrest and imprison the

                                                   2
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 3 of 27



Plaintiff." Id. at ¶ 23.

        On October 4, 2018, Defendant Jon E. Budelmann, in his capacity as Cayuga County

District Attorney, presented Plaintiff's charges to a grand jury, which "No Billed" the case. See id.

at ¶ 26. At this point, Plaintiff was released from custody. See id.

        During the fifty-three days during which Plaintiff "was being illegally imprisoned," he

slipped and fell at the Cayuga County Jail. See id. at ¶ 31. According to Plaintiff, on August 31,

2018, a water pipe burst at the Cayuga County Jail near Plaintiff's cell while he was already

locked in for the night and sleeping. See id. at ¶ 32. Plaintiff was woken by a bursting water pipe

that was turned off by a Cayuga County Correctional officer. See id. at ¶ 33. "The first burst of

the water pipe [occurred] when the Cayuga County Correctional officer shut the water off"

between "12:00 midnight and 2:00 a.m." Id. at ¶ 34. "Plaintiff was woken by a bursting water

pipe; and observed and heard that the correctional officer was going to turn off the water and

clean up the water spill. At that time, there was no water in Plaintiff's cell." Id.

        Unbeknownst to Plaintiff, water from the burst pipe went underneath his locked cell door

"and flooded his room while he was in bed and asleep." Id. at ¶ 35. "At around 6:30 am-7:00 am,

Plaintiff got out of his bed to use the toilet in his cell. Plaintiff slipped and fell on the wet floor of

his cell. The water on the floor was all near the toilet in his cell. There was a huge puddle of

water between Plaintiff's bunk and the toilet in his cell." Id. at ¶ 36. Plaintiff claims that he

slipped and fell, hitting his head and neck on his bunk, and his lower back on the floor, causing

severe injuries. See id. at ¶ 37. At the time that Plaintiff had fallen and injured himself, a second

water leak had occurred in the pod in which he was being held. See id. at ¶ 38. Plaintiff claims

that, as a result of the fall, he suffered a herniated disc in his neck and a lower lumbar strain. See

id. at ¶ 39. Plaintiff also claims that he suffers from numbing of his toes and finger tips. See id.

                                                    3
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 4 of 27



                                          III. DISCUSSION

A.      Standard of Review

        A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002)).

        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

                                                    4
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 5 of 27



plausibility of "entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955).

Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims

across the line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

B.      Documents Considered in Deciding Motion to Dismiss

        In their reply to the motion to dismiss, Defendants submitted several documents in further

support of their motion. See Dkt. No. 16-1. These documents include (1) the August 10, 2018

criminal complaint charging Plaintiff with Criminal Contempt in the First Degree, (2) the order of

protection that Plaintiff allegedly violated, (3) the affidavit of Linda Fitzsimmons that formed the

basis for Defendant's underlying criminal charge, and (4) the incident narrative report of

Defendant Spinelli dated August 15, 2018 relating to the criminal complaint filed against Plaintiff.

See id. at 1-6.

        In deciding a motion to dismiss for failure to state a claim, the court considers the

complaint, materials incorporated into the complaint by reference, materials integral to the

complaint, and facts that are capable of judicial notice. See DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 111 (2d Cir. 2010).

        In the present matter, the Court finds that these documents are not properly considered at

the motion to dismiss stage. The Court acknowledges that there are cases in which courts have

considered similar police records at the pleading stage. See Betts v. Shearman, No. 12-cv-3195,

2013 WL 311124, *3 (S.D.N.Y. Jan. 24, 2013) (considering incident report and accusatory

instrument that "provide[d] crucial details" about the plaintiff's prosecution), aff'd on qualified

immunity grounds, 751 F.3d 78 (2d Cir. 2014); cf. Obilo v. City Univ. of City of N.Y., No. 01-cv-

5118, 2003 WL 1809471, *4 (E.D.N.Y. Apr. 7, 2003) (considering incident report and police

                                                   5
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 6 of 27



complaint that the plaintiff had conceded were "implicitly" incorporated into his conspiracy

allegations). The better view, however, adopted by a majority of courts in our Circuit, is that

these kinds of police records are not "integral" to a false arrest complaint. See Bejaoui v. City of

New York, No. 13-CV-5667, 2015 WL 1529633, *4–5 (E.D.N.Y. Mar. 31, 2015) (noting

disagreement and declining to consider extrinsic police reports); Alvarez v. Cty. of Orange, 95 F.

Supp. 3d 385, 394-95 (S.D.N.Y. 2015) (collecting cases). A document is not "integral" simply

because its contents are highly relevant to a plaintiff's allegations, but only when it is clear that the

plaintiff relied on the document in preparing his complaint. See Global Network Commc'ns, Inc.

v. City of New York, 458 F.3d 150, 156-57 (2d Cir. 2006); Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 2002). Most typically, "the incorporated document is a contract or other

legal document containing obligations upon which the plaintiff's complaint stands or falls, but

which for some reason ... was not attached to the complaint." Global Network Commc'ns, 458

F.3d at 157. "It must also be clear that there exist no material disputed issues of fact regarding the

relevance of the document." Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).

        Here, there is "no indication in the record that plaintiff relied on these documents in

drafting the complaint." Allyn v. Rockland Cty., No. 12-cv-5022, 2013 WL 4038602, *4

(S.D.N.Y. July 30, 2013), affirmed, 646 Fed. Appx. 60 (2d Cir. 2016). To the contrary, Plaintiff

relies on his own perceptions and recollections, while only making passing reference to the

criminal complaint and order of protection. Furthermore, it is not beyond dispute that the police

report and narrative are a truthful description of the police officer's basis to arrest Plaintiff. To

accept the truth of the documents offered by Defendants at this stage would amount to a

premature determination that the arresting officers and the alleged victim are more credible than

Plaintiff. To make such a determination at this stage would not be appropriate, and therefore the

                                                    6
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 7 of 27



Court will not consider the facts adduced in these documents. The Court will, however, take

judicial notice of the existence of the criminal complaint, supporting affidavit, and order of

protection. See Williams v. City of New York, No. 14-cv-5123, 2015 WL 4461716, *1 (S.D.N.Y.

July 21, 2015) (noting that the court "may take judicial notice of the procedural history of

plaintiff's criminal case, but not of the truth of the arresting officers' version of events"); see also

Ribaudo v. Desimone, No. 3:18-cv-1190, 2019 WL 1906269, *4 (M.D. Pa. Apr. 5, 2019) (holding

that "even if judicial notice is taken of these documents, 'a court may take notice of such

documents only to establish their existence and legal effect, or to determine what statements they

contained ... not for the truth of the matters asserted'") (quoting Fine v. ESPN, Inc., 11 F. Supp. 3d

209, 223 (N.D.N.Y. 2014)) (other citation omitted).

C.      Monell and Supervisory Liability

        "Under the standards of Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct.

2018, 56 L. Ed. 2d 611 (1978), a municipality can be held liable under [42 U.S.C. § 1983] if the

deprivation of the plaintiff's rights under federal law is caused by a governmental custom, policy,

or usage of the municipality." Jones v. Town of E. Haven, 691 F.3d 72, 80 (2d Cir. 2012).

Liability under Section 1983 "is imposed on the municipality [only] when it has promulgated a

custom or policy that violates federal law and, pursuant to that policy, a municipal actor has

tortiously injured the plaintiff." Askins v. Doe No. 1, 727 F.3d 248, 253 (2d Cir. 2013). "Absent

such a custom, policy, or usage, a municipality cannot be held liable on a respondeat superior

basis for the tort of its employee." Jones, 691 F.3d at 80. Thus, for a municipality to be held

liable under Section 1983 for the unconstitutional actions of its employees, "a plaintiff is required

to plead and prove three elements: (1) an official policy or custom that (2) causes the plaintiff to

be subjected to (3) a denial of a constitutional right." Wray v. City of New York, 490 F.3d 189,

                                                    7
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 8 of 27



195 (2d Cir. 2007) (internal quotation marks omitted).

       "Supervisory liability is a concept distinct from municipal liability, and is 'imposed against

a supervisory official in his individual capacity for his own culpable action or inaction in the

training, supervision, or control of his subordinates.'" Kucera v. Tkac, No. 5:12-cv-264, 2013 WL

1414441, *4 (D. Vt. Apr. 8, 2013) (quoting Odom v. Matteo, 772 F. Supp. 2d 377, 403 (D. Conn.

2011)). Prior to the Supreme Court's decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), the

Second Circuit required a plaintiff to allege one of the following categories for supervisory

liability under § 1983:

               (1) the defendant participated directly in the alleged constitutional
               violation, (2) the defendant, after being informed of the violation
               through a report or appeal, failed to remedy the wrong, (3) the
               defendant created a policy or custom under which unconstitutional
               practices occurred, or allowed the continuance of such a policy or
               custom, (4) the defendant was grossly negligent in supervising
               subordinates who committed the wrongful acts, or (5) the defendant
               exhibited deliberate indifference to the rights of [persons] by failing
               to act on information indicating that unconstitutional acts were
               occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

       In order to succeed on his Monell and supervisory liability claims, a plaintiff must first

"identify obvious and severe deficiencies" in the policies of the municipal and supervisory

defendants and "show a causal relationship" between those deficiencies and his alleged

deprivations. Reynolds v. Giuliani, 506 F.3d 183, 193 (2d Cir. 2007). However, to the extent that

a plaintiff premises his claims on a failure to train or supervise, such failure "may constitute an

official policy or custom [only] if the failure amounts to 'deliberate indifference' to the rights of

those with whom the city employees interact." Wray, 490 F.3d at 195. Similarly, a supervisory

defendant is liable only for the creation or continuation of policy that leads to a pattern of


                                                   8
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 9 of 27



unconstitutional conduct or if he demonstrated deliberate indifference in failing to act on

information that a pattern of unconstitutional conduct was occurring. See Colon, 58 F.3d at 873.

       "To establish deliberate indifference a plaintiff must show that a policymaking official was

aware of constitutional injury, or the risk of constitutional injury, but failed to take appropriate

action to prevent or sanction violations of constitutional rights." Jones, 691 F.3d at 81.

               A pattern of similar constitutional violations by untrained
               employees is "ordinarily necessary" to demonstrate deliberate
               indifference for purposes of failure to train [or supervise because]
               [w]ithout notice that a course of training is deficient in a particular
               respect, decisionmakers can hardly be said to have deliberately
               chosen a training program that will cause violations of
               constitutional rights.

Connick v. Thompson, 563 U.S. 51, 62 (2011) (quoting Bd. of Cty. Comm'rs of Bryan Cty. v.

Brown, 520 U.S. 397, 409, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997)). "[W]hen city

policymakers are on actual or constructive notice that a particular omission in their training

program causes city employees to violate citizens' constitutional rights, the city may be deemed

deliberately indifferent if the policymakers choose to retain that program." Id. at 61 (citation

omitted).1

D.     Cayuga County District Attorney's Office and Auburn Police Department

       Plaintiff names the Cayuga County District Attorney's Office as a named Defendant in this

case. The caselaw is clear, however, that a district attorney's office is not an entity subject to suit

under 42 U.S.C. § 1983. See Michels v. Greenwood Lake Police Dep't, 387 F. Supp. 2d 361, 367

(S.D.N.Y. 2005) (citing cases); Griffith v. Sadri, No. 07-CV-4824, 2009 WL 2524961, *8

(E.D.N.Y. Aug. 14, 2009). Similarly, Plaintiff has listed the Auburn Police Department as an

       1
         As discussed in more detail below, Plaintiff's complaint fails to set forth any facts
sufficient to find either supervisory or municipal liability against any of the named Defendants for
any of the listed causes of action.
                                                   9
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 10 of 27



entity responsible for several of the alleged constitutional violations. See Dkt. No. 5 at ¶¶ 51-82.

As with the District Attorney's Office, the Auburn Police Department (which is not listed as a

Defendant in the caption of the complaint), the Court finds that it must be dismissed because a

police department is not an independent, suable entity separate from the municipality in which the

police department is located. See Jenkins v. City of New York, 478 F.3d 76, 93 (2d Cir. 2007)

(citation omitted); Krug v. City of Rennselaer, 559 F. Supp. 2d 223, 247 (N.D.N.Y. 2008) (citing

cases); Koulkina v. City of New York, 559 F. Supp. 2d 300, 315 (S.D.N.Y. 2008) (citing cases).

       Accordingly, the Court dismisses Plaintiff's claims against the Cayuga County District

Attorney's Office and the Auburn Police Department.

E.     False Arrest

       In their motion to dismiss, Defendants contend that, based on Plaintiff's own allegations,

probable cause was present to believe that he committed the offense for which he was arrested.

See Dkt. No. 9-1 at 14-16. Defendants claim that Plaintiff "admits that he was charged with

violating duly issued orders of protection issued for Linda Fitzsimmons and Lee Joyner, who

reside at 140 Wall Street in the City of Auburn. See id. at 15 (citing Dkt. No. 5 at ¶ 24).

Defendants further claim that Plaintiff "admits he was 'driven by' 140 Wall Street on August 10,

2018." Id. (citing Dkt. No. 5 at ¶ 25). Defendants contend that the fact that Plaintiff claims that

he was not driving the vehicle "has no bearing on whether the order of protection was reasonably

deemed violated by police authorities, and Plaintiff is careful not to deny that he was in fact at 140

Wall Street on the date in question, which is a per se violation of the order." Id. In response,

Plaintiff argues that since he "was arrested for traveling on a public road in route to his own home

and in violation of no Order, law or ordinance and, as it cannot be denied that he was 'no billed' by

the Grand Jury, it would seem plausible to this writer that any court would agree to the plausibility

                                                  10
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 11 of 27



of Plaintiff's claims." Dkt. No. 10 at 16.

       In assessing Fourth Amendment claims of false arrest brought under Section 1983, courts

generally look to the law of the state in which the arrest is alleged to have occurred. See Russo v.

City of Bridgeport, 479 F.3d 196, 203 (2d Cir. 2007) (citation omitted). To prevail on a false

arrest claim under New York law, a plaintiff has to prove the following: "(1) the defendant

intended to confine the plaintiff, (2) the plaintiff was conscious of the confinement, (3) the

plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged." Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995) (alteration and

internal quotation marks omitted) (quoting Broughton v. State, 37 N.Y.2d 451, 456, 373 N.Y.S.2d

87, 335 N.E.2d 310 (1975)); see also Ackerson v. City of White Plains, 702 F.3d 15, 19 (2d Cir.

2012) (outlining the elements of false arrest claims). "The existence of probable cause to arrest

constitutes justification and 'is a complete defense to an action for false arrest.'" Weyant v. Okst,

101 F.3d 845, 852 (2d Cir. 1996) (quoting Bernard v. United States, 25 F.3d 98, 102 (2d Cir.

1994)); see also Ackerson, 702 F.3d at 19-20 (citing Weyant, 101 F.3d at 852). "A police officer

has probable cause for an arrest when he has 'knowledge or reasonably trustworthy information of

facts and circumstances that are sufficient to warrant a person of reasonable caution in the belief

that the person to be arrested has committed or is committing a crime[.]'" Swartz v. Insogna, 704

F.3d 105, 111 (2d Cir. 2013) (quoting Weyant, 101 F.3d at 852); Gonzalez v. City of Schenectady,

728 F.3d 149, 155 (2d Cir. 2013) (same). Such knowledge or information can be based on

information provided by an eyewitness, unless the circumstances would raise a doubt as to the

eyewitness' veracity. See Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001) (citing Singer,

63 F.3d at 119). The question is whether the facts known to the arresting officer, at the time of

the arrest, objectively provided probable cause to support the arrest. See Gonzalez, 728 F.3d at

                                                  11
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 12 of 27



155.

        In the present matter, the Court finds that Defendants' motion to dismiss Plaintiff's false

arrest claim must be denied as to Defendant Spinelli. The complaint sufficiently alleges, albeit

barely, that Defendant Spinelli lacked probable cause to arrest Plaintiff for the crime of Criminal

in the First Degree. Indeed, it is unclear from the complaint whether Plaintiff's conduct was, in

fact, in violation of the order of protection. 2

        However, to the extent that Plaintiff attempts to assert a false arrest claim against any other

named Defendant, the claim must be dismissed. Plaintiff's complaint is devoid of any facts that

would permit the Court to find that any other Defendant was personally involved in the alleged

false arrest. Aside from conclusory allegations merely reciting the underlying law, Plaintiff fails

to include any facts that plausibly allege the personal involvement of any municipal or supervisory

Defendant. For example, Plaintiff alleges that "Defendant Butler, Defendant City and Defendant

County have created and tolerated an atmosphere of lawlessness, and have developed and

maintained long-standing, department-wide customs, law enforcement related policies,

procedures, customs, practices, and/or failed to properly train and/or supervise its officers in a

manner amounting to deliberate indifference to the constitutional rights of Plaintiff and of the

public." Dkt. No. 78 at ¶ 78. While this allegation accurately reflects what is required to hold

municipal and supervisory officials personally liable for the acts of other, the simple recitation of

        2
          Although the Court is permitting this claim against Defendant Spinelli to survive, the
Court has serious doubts about whether the claim would survive a properly supported motion for
summary judgment. If the Court were to consider the contents of the criminal complaint,
supporting affidavit, and Defendant Spinelli's narrative, the claim would undoubtedly be
dismissed. This, however, highlights why the Court believes that it is inappropriate to rely on the
contents of these documents at this stage. Without the benefit of discovery, Plaintiff has been
unable to question the veracity of the statements contained in those documents. That being said,
the criminal complaint and affidavits paint a much less sympathetic picture than the one set out in
Plaintiff's complaint.
                                                   12
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 13 of 27



the relevant law is insufficient to withstand a motion to dismiss. Rather, Plaintiff was required to

allege facts, specific to his case, demonstrating how these municipal and supervisory Defendants

were personally involved in the alleged unconstitutional conduct, which he has failed to do.

Simply put, the legal conclusions in Plaintiff's complaint, devoid of any supporting facts, fail to

plausibly allege supervisory or municipal liability as to this claim.

        Accordingly, the Court denies Defendants' motion to dismiss Plaintiff's false arrest claim

as to Defendant Spinelli.

F.      Malicious Prosecution

        In their motion to dismiss, Defendants argue that Plaintiff's malicious prosecution must be

dismissed because the complaint fails to set forth facts plausibly alleging that the prosecution was

initiated without probable cause or that any named Defendant acted with the requisite malice. See

Dkt. No. 9-1 at 16-17. In response, Plaintiff states as follows: "As the plaintiff was arrested for

traveling on a public road in route to his own home and in violation of no Order, law or ordinance,

as it cannot be denied that he was 'no billed' by the Grand Jury and as he spent 53 days in jail for

no reason whatsoever, it would seem plausible to this writer that any court would agree to the

plausibility of Plaintiff's claims." Dkt. No. 10 at 17 (citing Swierkiezicz v. Sorema, 534 U.S. 506

(2002)). Plaintiff brings his malicious prosecution claim against the City of Auburn, Auburn

Police Department, Cayuga County, and Defendant Butler. See Dkt. No. 5 at ¶¶ 51-82. While

Plaintiff may be confident in the viability of his claim, this Court finds that Plaintiff has failed to

plausibly allege facts supporting a claim for malicious prosecution. 3


       3
         Throughout his response, Plaintiff repeatedly states that "the Court is respectfully
reminded that it may dismiss a complaint only if it is clear that no relief could be granted under
any set of facts that could be proved consistent with the allegations." See, e.g., Dkt. No. 10 at 17,
18 (citing Hishon v. King & Spalding, 467 U.S. 69, 73). Further, Plaintiff repeatedly contends
                                                                                             (continued...)
                                                   13
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 14 of 27



        To prevail on a Section 1983 claim for malicious prosecution, "a plaintiff must show a

violation of his rights under the Fourth Amendment ... and must establish the elements of a

malicious prosecution claim under state law." Manganiello v. City of New York, 612 F.3d 149,

161 (2d Cir. 2010) (citations omitted). Under New York law, a plaintiff must plausibly allege

four elements to support a malicious prosecution claim: "'(1) the initiation or continuation of a

criminal proceeding against plaintiff; (2) termination of the proceeding in plaintiff's favor; (3) lack

of probable cause for commencing the proceeding; and (4) actual malice as a motivation for

defendant's actions.'" Id. (quotation and other citations omitted); see also Dufort v. City of New

York, 874 F.3d 338, 350 (2d Cir. 2017) (quotation omitted). Initiating a criminal proceeding

against a person without probable cause, coupled with a deprivation of liberty, is a Fourth

Amendment violation. See Murphy v. Lynn, 118 F.3d 938, 944-45 (2d Cir. 1997) (citation

omitted).

        The Second Circuit has held that although "police officers do not generally "commence or

continue" criminal proceedings against defendants, a claim for malicious prosecution can still be

maintained against a police officer if the officer is found to 'play[ ] an active role in the

prosecution, such as giving advice and encouragement or importuning the authorities to act.'"

Bermudez v. City of New York, 790 F.3d 368, 377 (2d Cir. 2015) (quotations omitted). "This


        3
            (...continued)
that he "has no duty at this stage to prove his case." Id. These basic tenets are not in dispute.
What Plaintiff fails to appreciate, however, is that a complaint must be supported by facts specific
to his case, not merely broad assertions of the relevant law poorly disguised as facts. For
example, Plaintiff alleges that Defendants engaged in "extreme and outrageous conduct," but fails
to explain how any of the conduct alleged could possibly be considered extreme and outrageous.
Further, Plaintiff seems to be operating under the assumption that the Court is required to use its
imagination to come up with a hypothetical set of facts that could have been pled that would
render the claims plausible. Iqbal and Twombly, however, place no such burden on the Court.
Rather, it is incumbent on the plaintiff to set forth the necessary facts specific to his or her case to
render the asserted claims plausible.
                                                   14
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 15 of 27



element might be satisfied by, for example, showing that an officer generated witness statements

or was regularly in touch with the prosecutor regarding the case." Id. (citation omitted).

       Recently, the New York Court of Appeals acknowledged that it has "'never elaborated on

how a plaintiff in a malicious prosecution case demonstrates that the defendant commenced or

continued the underlying criminal proceeding.'" Torres v. Jones, 26 N.Y.3d 742, 760-61 (2016)

(quotation omitted). "But, by suggesting that a defendant other than a public prosecutor may be

liable for supplying false information to the prosecutor in substantial furtherance of a criminal

action against the plaintiff, we have implicitly recognized that such conduct may, depending on

the circumstances, constitute the commencement or continuation of the prosecution." Id. at 761

(citations omitted); see also Colon v. City of New York, 60 N.Y.2d 78, 82 (1983) (noting that

proof establishing "that the police witnesses" have falsified evidence may create liability for

malicious prosecution); Hopkinson v. Lehigh Val. R.R. Co., 249 N.Y. 296, 300-01 (1928) (noting

that the falsification of evidence and presentation of that evidence to the prosecutor can constitute

commencement of a prosecution).

       1. Initiation of Criminal Prosecution

       In the present matter, the Court finds that Plaintiff's malicious prosecution claim must be

dismissed. Initially, the Court finds that Plaintiff has failed to adequately allege that any named

Defendant initiated that the prosecution against him. While Defendant Spinelli filed the criminal

complaint against him, nothing in the complaint suggests his participation in Plaintiff's

prosecution beyond that. Nearly all cases in which law enforcement officers were found to have

initiated or continued a prosecution for purposes of a malicious prosecution claim involve officers

who provided knowingly false and/or fabricated evidence to unwitting prosecutors. See, e.g.,

Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997); Ramos v. City of New York,

                                                 15
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 16 of 27



285 A.D.2d 284, 299 (1st Dep't 2001). There is a rebuttable presumption that criminal

proceedings are initiated by prosecutors, not arresting officers. See Mitchell v. Victoria Home,

434 F. Supp. 2d 219, 228 (S.D.N.Y. 2006) (citation omitted). "[I]n the absence of evidence that

the police officer misled or pressured the official who could be expected to exercise independent

judgment," a claim of malicious prosecution against the officer must fail. See Townes v. City of

New York, 176 F.3d 138, 147 (2d Cir. 1999) (citations omitted).

       Plaintiff's complaint is devoid of any allegations that Defendant Spinelli engaged in any of

the conduct identified above that would permit the Court to find that Plaintiff plausibly alleged

that any party other than the District Attorney initiated the prosecution against him. As such, the

Court finds that Plaintiff's malicious prosecution claim is subject to dismissal.

       2. Malice

       Plaintiff's complaint is also devoid of any facts supporting an inference that the

prosecution was instituted with malice. As Defendants correctly note, Plaintiff misconstrues the

standard on a motion to dismiss. While Plaintiff is not required to "prove" that Defendants acted

in a malicious manner to sustain his claim, he is certainly required to plead enough facts that

would make such a conclusion plausible. Plaintiff's complaint fails to plead any facts that would

support the inference that any named Defendant (or their employees) acted with the requisite

malice to support a malicious prosecution claim. Rather, the complaint simply alleges that he was

subjected to normal processes of law. The number of days that Plaintiff spent in jail is irrelevant

to this consideration, as is the fact that he was "no billed" by the Grand Jury. Plaintiff does not

allege that he had previous interactions with any of the named Defendants, or that his interactions

with them during his arrest and subsequent prosecution would indicate a malicious intent. Finally,

as to the supervisory and municipal Defendants, Plaintiff has failed to put forth any facts in

                                                  16
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 17 of 27



support of this claim. Rather, the complaint contains nothing but legal conclusions without

providing any basis for the Court to conclude that Plaintiff has plausibly alleged a malicious

prosecution claim against these Defendants.

       Accordingly, the Court finds that Plaintiff's malicious prosecution claim is subject to

dismissal on this alternative ground.

       3. Prosecutorial Immunity

       Prosecutors sued under 42 U.S.C. § 1983 enjoy absolute immunity "'from claims for

damages arising out of prosecutorial duties that are "intimately associated with the judicial phase

of the criminal process."'" Okongwu v. County of Erie, No. 14CV832, 2017 WL 2686454, *3

(W.D.N.Y. June 22, 2017) (quoting Doe v. Phillips, 81 F.3d 1204, 1209 (2d Cir. 1996) (quoting

Imbler v. Pachtman, 424 U.S. 409, 430 (1976))). The prosecutor enjoys this absolute immunity

because he or she is acting in a quasi-judicial capacity. See Okongwu v. County of Erie, No.

14CV832, 2018 WL 1383233, *3 (W.D.N.Y. Mar. 19, 2018). The function performed by the

prosecutor defines the scope of this immunity. See Imbler, 424 U.S. at 430; Warney, 587 F.3d at

121. Acts of advocacy before a court, or preparation to advocate, are absolutely immune, Imbler,

424 U.S. at 430-31; see also Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993), while

administrative duties or investigatory functions are not so immune, Imbler, 424 U.S. at 431 n.33;

Buckley, 509 U.S. at 273; Warney, 587 F.3d at 121. "This protection encompasses 'all of their

activities that can fairly be characterized as closely associated with the conduct of litigation or

potential litigation.'" Peters, 848 F. Supp. 2d at 385 (quoting Barrett v. United States, 798 F.2d

565, 571-72 (2d Cir. 1986)). As noted by the Second Circuit, "thus, to establish [absolute]

immunity, the 'ultimate question' is 'whether the prosecutors have carried their burden of

establishing that they were functioning as "advocates" when they engaged in the challenged

                                                  17
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 18 of 27



conduct.'" Warney, 587 F.3d at 121 (quoting Doe v. Phillips, 81 F.3d 1204, 1209 (2d Cir. 1996)).

       Absolute immunity extends from the initiation of a prosecution and presenting a case at

trial, Boria v. Hicks, No. 5:17-CV-00486, 2017 WL 2983304, *4 (N.D.N.Y. June 14, 2017),

through the decision to end it, see Okongwu, 2017 WL 2686454, at *4, as well as post-conviction

defense of proceedings and the decision whether to vacate a conviction, Warney, 587 F.3d at 123;

Peters, 848 F. Supp. 2d at 387. Absolute immunity applies in the preparation for the initiation of

judicial proceedings, but not to the investigative or administrative duties of a prosecutor. See

Warney, 587 F.3d at 122. In Peters, the court listed activities that are investigative or

administrative that do not deserve absolute immunity, such as orchestrating a sting operation,

authorizing wiretaps, coercing confidential informant to consent to a wire, releasing information

to the media, assisting in the execution of a warrant, or supervising and interacting with law

enforcement agents to acquire evidence. See Peters, 848 F. Supp. 2d at 386 (citing cases).

       In the present matter, the Court finds that Defendant Budelmann, as Cayuga County

District Attorney is entitled to absolute prosecutorial immunity. In the complaint, Plaintiff alleges

that "[o]n October 4, 2018, Defendant district attorney presented Plaintiff's criminal charges to the

Grand Jury of Cayuga County where the grand jury 'No Billed' the case; and Plaintiff was released

from his illegal confinement at the Cayuga County Jail." Dkt. No. 5 at ¶¶ 26, 91. Further,

Plaintiff claims that "Defendant district attorney knew at the time of Plaintiff's case being

presented to the Grand Jury of Cayuga County that he would not prevail due to the lack of

probable cause." Id. at ¶ 29. These allegations make clear that Defendant Budelmann has been

sued relating to his role in presenting the case to the grand jury; conduct for which he is entitled to

absolute prosecutorial immunity. See Hill v. City of New York, 45 F.3d 653, 661-62 (2d Cir.

1995) (holding that "that prosecutors are immune from § 1983 liability for their conduct before a

                                                  18
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 19 of 27



grand jury") (citations omitted); Bernard v. County of Suffolk, 356 F.3d 495, 505 (2d Cir. 2004)

(citations omitted). Accordingly, Plaintiff's claim of malicious prosecution against Defendant

Budelmann is subject to dismissal on this alternative ground.

       Finally, to the extent that Plaintiff seeks to impute the conduct of Defendant Budelmann to

Cayuga County, the claim must necessarily be dismissed. The Second Circuit Court of Appeals

has unequivocally held that "prosecutorial acts may not fairly be said to represent official policy of

the County," because "[w]hen prosecuting a criminal matter, a district attorney in New York State,

acting in a quasi-judicial capacity, represents the State not the county." Baez v. Hennessy, 853

F.2d 73 (2d Cir. 1988) (internal quotation omitted); see also Doe v. Smith, 704 F. Supp. 1177,

1184 (S.D.N.Y. 1988). Since Defendant Budelmann was acting on behalf of the State of New

York, and not Cayuga County, any alleged misconduct on Defendant Budelmann's part cannot be

imputed to Cayuga County.

G.     Negligent/Intentional Infliction of Emotional Distress

       In his sixth cause of action, Plaintiff alleges claims of negligent and intentional infliction

of emotional distress against Defendants Butler, Spinelli, and Budelmann. See Dkt. No. 5 at ¶¶

96-98. Defendants contend these claims fail as a matter of law. See Dkt. No. 9-1 at 19-20.

       As to the claim of negligent infliction of emotional distress, it is well settled that a

"'plaintiff seeking damages for an injury resulting from a wrongful arrest and detention may not

recover under broad general principles of negligence ... but must proceed by way of the traditional

remedies of false arrest and imprisonment.'" Greenaway v. Cty. of Nassau, 97 F. Supp. 3d 225,

239 (E.D.N.Y. 2015) (quoting Secard v. Dep't of Soc. Servs. of Cnty. of Nassau, 204 A.D.2d 445,

612 N.Y.S. 2d 167, 168 (2d Dep't 1994)). This is precisely what Plaintiff is attempting to do here.

Tacking on a claim for negligent infliction of emotional distress without any other facts or

                                                  19
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 20 of 27



assertions is insufficient under the relevant law. Moreover, even if this claim could be considered

independent of Plaintiff's false arrest claim, it is still subject to dismissal because Plaintiff has not

alleged any facts demonstrating that Defendants breached a duty owed to Plaintiff. As such, the

Court grants Defendants' motion to dismiss as to Plaintiff's claim of negligent infliction of

emotional distress.

        As to the intentional infliction of emotional distress claim, it too must be dismissed.

"Intentional infliction of emotional distress has four elements: '(i) extreme and outrageous

conduct; (ii) intent to cause, or disregard of a substantial probability of causing, severe emotional

distress; (iii) a causal connection between the conduct and injury; and (iv) severe emotional

distress.'" Greenaway, 97 F. Supp. 3d at 239-40 (quoting Howell v. N.Y. Post Co., Inc., 81 N.Y.2d

115, 596 N.Y.S. 2d 350, 612 N.E. 2d 699, 702 (1993)). "The 'extreme and outrageous conduct'

must 'go beyond all possible bounds of decency' and be 'atrocious, and utterly intolerable in a

civilized community.'" Id. (quotation and other citation omitted).

        Here, Plaintiff claims that Defendants Budelmann, Spinelli, and Butler engaged in

"extreme and outrageous conduct, which intentionally and/or negligently caused severe emotional

distress to Plaintiff." Dkt. No. 5 at ¶ 97. Notably absent from the complaint is any explanation

what this "extreme and outrageous conduct" was. "'Liability has been found only where the

conduct has been so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.'" Murphy v. American Home Products Corp., 58 N.Y.2d 293, 302 (1983) (quotation

omitted). The threadbare facts alleged by Plaintiff, which include the fact that he was arrested and

eventually released after the grand jury refused to indict, fall far short of this strict standard.

        Accordingly, the Court grants Defendants' motion to dismiss Plaintiff's claims for

                                                    20
     Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 21 of 27



negligent and intentional infliction of emotional distress.

H.     Negligence

       In his seventh cause of action, Plaintiff asserts a claim for negligence. See Dkt. No. 5 at ¶¶

100-04. In this claim, Plaintiff argues that his arrest, Defendants' failure to "follow the criminal

law of the State of New York," and Plaintiff's fifty-three days of incarceration, were the product of

Defendants' negligence. See id.

       "To prevail on a claim for negligence under New York law, a plaintiff must establish '(1)

the existence of a duty on the defendant's part as to the plaintiff; (2) a breach of that duty; and (3)

resultant injury to the plaintiff.'" Frederique v. County of Nassau, 168 F. Supp. 3d 455, 485

(E.D.N.Y. 2016) (quotation omitted). "However, '[u]nder New York law, harm predicated on an

intentional act may not give rise to a claim of negligence.'" Id. (quotation and other citation

omitted). Moreover, it is well settled that, "[u]nder New York law, a plaintiff may not recover

under general negligence principles for a claim that law enforcement officers failed to exercise the

appropriate degree of care in effecting an arrest or initiating a prosecution." Bernard v. United

States, 25 F.3d 98, 102 (2d Cir. 1994) (citing Boose v. City of Rochester, 71 A.D.2d 59, 421

N.Y.S.2d 740, 743 (4th Dept. 1979)) (other citation omitted).

       In the present matter, the Court finds that Plaintiff's negligence claim must be dismissed as

it is simply redundant of Plaintiff's claims of false arrest, false imprisonment, and malicious

prosecution. Accordingly, the Court grants Defendants' motion to dismiss as to this claim.

I.     Deliberate Indifference to Serious Medical Needs

       In his eighth cause of action, Plaintiff claims that "Defendant Medical Staff and Defendant

Cayuga County Sheriff's Department" were deliberately indifferent to his medical care and

treatment after he was injured when a water pipe broke outside his cell on August 31, 2018. See

                                                   21
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 22 of 27



Dkt. No. 5 at ¶¶ 105-14.

       A pretrial detainee's claims of unconstitutional conditions of confinement are governed by

the Due Process Clause of the Fourteenth Amendment, rather than the Cruel and Unusual

Punishments Clause of the Eight Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017) (citations omitted). A pretrial detainee's claims are evaluated under the Due Process Clause

because, "'[p]retrial detainees have not been convicted of a crime and thus 'may not be punished in

any manner — neither cruelly and unusually nor otherwise.'" Id. (quotations omitted).

       "A pretrial detainee may establish a § 1983 claim for allegedly unconstitutional conditions

of confinement by showing that the officers acted with deliberate indifference to the challenged

conditions." Darnell, 849 F.3d at 29 (citation omitted). "This means that a pretrial detainee must

satisfy two prongs to prove a claim, an 'objective prong' showing that the challenged conditions

were sufficiently serious to constitute objective deprivations of the right to due process, and a

'subjective prong' — perhaps better classified as a 'mens rea prong' or 'mental element prong' —

showing that the officer acted with at least deliberate indifference to the challenged conditions."

Id. "The reason that the term 'subjective prong' might be a misleading description is that, as

discussed below, the Supreme Court has instructed that 'deliberate indifference' roughly means

'recklessness,' but 'recklessness' can be defined subjectively (what a person actually knew, and

disregarded), or objectively (what a reasonable person knew, or should have known)." Id. (citing

Farmer v. Brennan, 511 U.S. 825, 836-37, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994)).

       Under both the Eighth and Fourteenth Amendments, to establish an objective deprivation,

"the inmate must show that the conditions, either alone or in combination, pose an unreasonable

risk of serious damage to his health," which includes the risk of serious damage to "physical and

mental soundness." Id. at 30 (citations omitted). "There is no 'static test' to determine whether a

                                                  22
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 23 of 27



deprivation is sufficiently serious; instead, 'the conditions themselves must be evaluated in light of

contemporary standards of decency.'" Id. (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir.

1995) (citing Rhodes v. Chapman, 452 U.S. 337, 346, 101 S. Ct. 2392, 69 L. Ed. 2d 59 (1981))).

For example, the Second Circuit has "'held that prisoners may not be deprived of their basic

human needs — e.g., food, clothing, shelter, medical care, and reasonable safety — and they may

not be exposed to conditions that pose an unreasonable risk of serious damage to [their] future

health.'" Id. (quoting Jabbar v. Fischer, 683 F.3d 54, 57 (2d Cir. 2012).

       "'[C]onditions of confinement may be aggregated to rise to the level of a constitutional

violation, but only when they have a mutually enforcing effect that produces the deprivation of a

single, identifiable human need such as food, warmth, or exercise.'" Darnell, 849 F.3d at 30

(quotations omitted). "Unsanitary conditions, especially when coupled with other mutually

enforcing conditions, such as poor ventilation and lack of hygienic items (in particular, toilet

paper), can rise to the level of an objective deprivation." Id. (citations omitted).

       The second element of a conditions of confinement claim brought under the Due Process

Clause of the Fourteenth Amendment is the defendant's "deliberate indifference" to any

objectively serious condition of confinement. See Darnell, 849 F.3d at 32. Courts have

traditionally referred to this second element as the "subjective prong." "But 'deliberate

indifference,' which is roughly synonymous with 'recklessness,' can be defined either 'subjectively'

in a criminal sense, or 'objectively' in a civil sense." Id. As such, the "subjective prong" might

better be described as the "mens rea prong" or "mental element prong." Id.

       Under the second prong of the deliberate indifference analysis, the Court must consider

whether the defendants "acted intentionally to impose the alleged condition, or recklessly failed to

act with reasonable care to mitigate the risk that the condition posed to the pretrial detainee even

                                                  23
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 24 of 27



though [they] knew, or should have known, that the condition posed an excessive risk to health or

safety." Darnell, 849 F.3d at 35. Under this standard, the plaintiff "must prove that [the

defendants] acted intentionally or recklessly, and not merely negligently.'" Id. at 36.

       In the present matter, the Court finds that Plaintiff has failed to plausibly allege a claim of

deliberate indifference under the Fourteenth Amendment. Initially, the Court notes that the

"medical staff" at the Cayuga County Jail were not named as defendants in this action. Rule 10(a)

requires a plaintiff to "name all the parties" in the Complaint. See Fed. R. Civ. P. 10(a).

Although the naming of pseudonymous defendants is permissible where a plaintiff requires

discovery to learn the true identities of the defendants, the plaintiff subsequently must amend the

complaint to reflect the discovered identities and effect service on the named parties within the

120-day time period set forth in Rule 4(m). See Petty v. Cty. of Franklin, 478 F.3d 341, 345–46

(6th Cir. 2007).

       Here, Plaintiff has not brought suit against any pseudonymous defendants, and only makes

reference to these unidentified individuals in the body of the complaint. If Plaintiff had intended

to sue then-unknown members of the medical staff at the jail, he should have brought suit against

"John and/or Jane Doe" defendants, who could be identified through discovery. Upon obtaining

their identities, Plaintiff would then be required to amend his complaint to reflect the Doe

defendants' identities. See Simmons v. District of Columbia, 750 F. Supp. 2d 43, 45 (D.D.C.

2011) (holding that a plaintiff "may bring an action against unknown John Doe defendants, but

plaintiff must substitute named defendants for those unknown defendants after the completion of

discovery") (citations omitted); see also Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d

35, 37 (8th Cir. 1995) (holding that "[a]n action may proceed against a party whose name is

unknown if the complaint makes allegations specific enough to permit the identity of the party to

                                                  24
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 25 of 27



be ascertained after reasonable discovery"). Here, Plaintiff has not brought suit against unknown

members of the medical staff at the Cayuga County Jail or providing any facts that would permit

Defendants to assist in obtaining their identities. As such, the only potential deliberate

indifference claim asserted in the complaint is a municipal liability claim against Defendant

Cayuga County.

       In his complaint, Plaintiff has alleged that a water pipe burst outside his cell during the

night, the water was turned off, and at some point during the night it pooled near his cell's toilet.

See Dkt. No. 5 at ¶¶ 109-13. At sometime between 6:30 a.m. and 7:00 a.m., Plaintiff claims that

he got out of bed to use the toilet in his cell and slipped and fell on the wet floor. See id. at ¶ 110.

Plaintiff alleges that, when he fell, he hit his head and neck on his bunk and his lower back on the

floor, causing severe injuries, including a herniated disc in his neck and lower lumbar strain. See

id. at ¶¶ 111-13. Plaintiff claims that, "[a]fter the injury up and until Plaintiff was released on

October 4, 2018[,] Plaintiff was denied medical treatment for his injuries that he suffered

inclusive of medication and treatment from a physician." Id. at ¶ 114.

       Initially, the Court notes that nothing in the complaint indicates that Plaintiff's alleged

injury was caused by a municipal custom, policy, or usage, as is required to find a plausible claim

against Defendant Cayuga County. Rather, Plaintiff claims that a water pipe leaked outside his

cell during the night and that a "correctional officer ... turn[ed] off the water and clean[ed] up the

water spill. At that time, there was no water in Plaintiff's cell." Dkt. No. 5 at ¶ 108. When the

second pipe leaked, some water entered Plaintiff's cell, which caused Plaintiff to fall. See id. at ¶

109. This isolated incident, involving a bursting water pipe, is woefully insufficient to plausibly

allege municipal liability for Plaintiff's alleged injury. See Connick, 131 S. Ct. at 1360; see also

Plair v. City of New York, 789 F. Supp. 2d 459, 470 (S.D.N.Y. 2011) ("[I]t is well established that

                                                   25
    Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 26 of 27



a single incident does not give rise to an unlawful practice by subordinate officials so permanent

and well-settled as to constitute custom or usage") (internal quotation marks omitted); Giaccio v.

City of New York, 308 Fed. Appx. 470, 472 (2d Cir.2009) (finding that allegations of, at most,

four prior incidents of misconduct "falls far short of establishing a practice that is 'so persistent or

widespread' as to justify the imposition of municipal liability") (internal quotation marks omitted).

        Even assuming that Plaintiff had asserted this claim against an individually named

Defendant, the claim would still be dismissed. To satisfy the second prong of a deliberate

indifference claim, Plaintiff must plausibly allege facts suggesting that a defendant "acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though [they] knew, or

should have known, that the condition posed an excessive risk to health or safety." Darnell, 849

F.3d at 35. At best, the facts set forth in the complaint describe negligence on the part of the

correctional staff, which is insufficient to support a claim of deliberate indifference. See id. at 36.

        Finally, to the extent that Plaintiff is basing his claim on the alleged deprivation of medical

care after his accident, Plaintiff has failed to provide any factual basis in support of his conclusory

assertion that he "was denied medical treatment for his injuries that he suffered inclusive of

medication and treatment from a physician." Dkt. No. 5 at ¶ 114. The complaint fails to allege

that he brought his alleged injuries to the attention of the correctional or medical staff at the

Cayuga County jail (or even identify any such individual).

        Based on the foregoing, the Court grants Defendants' motion to dismiss as to Plaintiff's

deliberate indifference claim.

                                         IV. CONCLUSION

        After carefully the entire record in this matter, parties' submissions and the applicable law,

                                                   26
   Case 5:20-cv-00060-MAD-TWD Document 19 Filed 04/17/20 Page 27 of 27



and for the reasons stated herein, the Court hereby

       ORDERS that Defendants' motion to dismiss (Dkt. No. 9) is GRANTED in part and

DENIED in part;4 and the Court further

       ORDERS that Defendants City of Auburn, Butler, Cayuga County, Cayuga County

District Attorney's Office, and Budelmann are TERMINATED as Defendants in this action; and

the Court further

       ORDERS that Defendants' letter motion a portion of the argument raised in their motion

to dismiss (Dkt. No. 15) is DENIED as moot; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 17, 2020
       Albany, New York




       4
          As a result of this Memorandum-Decision and Order, the only remaining claim is
Plaintiff's false arrest claim against Defendant Spinelli.
                                                27
